NO. 07-05-0286-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 FEBRUARY 23, 2006
                           ______________________________

                                    ALEX BALDOMINO,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

             FROM THE 364th DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2004-405,890; HON. BRADLEY S. UNDERWOOD, PRESIDING
                       _______________________________

                             ABATEMENT AND REMAND
                        __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Alex Baldomino (appellant) appeals his conviction for aggravated assault. The

clerk’s record was filed on November 9, 2005, and the reporter’s record was filed on

November 15, 2005. Thus, appellant’s brief was due to be filed no later than December

15, 2005. That date passed without appellant filing a brief, however. So, on December 22,

2005, this court notified appellant that neither the brief nor an extension of time to file the

brief had been received by the court and unless a brief or a response was filed by January
3, 2006, the appeal would be abated to the trial court. In response, counsel filed a motion

for extension of time to file appellant’s brief, which was granted to February 10, 2006. No

brief or motion for extension of time to file a brief has been received by the court.

       Consequently, we abate the appeal and remand the cause to the 364th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal; and,

       2.     whether appellant has been denied the effective assistance of counsel
              due to appellate counsel’s failure to timely file appellate brief. See
              Evitts v. Lucey, 469 U.S. 387, 394, 105 S. Ct. 830, 834-35, 83 L. Ed. 2d
821, 828 (1985) (holding that an indigent defendant is entitled to the
              effective assistance of counsel on the first appeal as of right and that
              counsel must be available to assist in preparing and submitting an
              appellate brief).

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue the appeal, is indigent, and has been denied effective assistance of counsel, we

further direct it to appoint new counsel to assist in the prosecution of the appeal. The

name, address, phone number, telefax number, and state bar number of the new counsel,

if any, who will represent appellant on appeal must also be included in the court’s findings

of fact and conclusions of law.      Furthermore, the trial court shall also cause to be

developed 1) a supplemental clerk’s record containing the findings of fact and conclusions

of law and 2) a reporter’s record transcribing the evidence and argument presented at the

aforementioned hearing. Additionally, the trial court shall cause the supplemental clerk’s

record to be filed with the clerk of this court on or before March 24, 2006. Should additional

                                              2
time be needed to perform these tasks, the trial court may request same on or before

March 24, 2006.

      It is so ordered.

                                             Per Curiam



Do not publish.




                                         3